Citation Nr: 0209434	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-25 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a nervous condition to 
include schizophrenia and depression.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The appellant had active duty for training with the Louisiana 
National Guard from May 19, 1997 to June 25, 1976.

This matter comes before the Board of Veterans' Appeals' 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

In a December 1999 decision, the Board denied service 
connection for a nervous condition to include schizophrenia 
and depression.  The appellant appealed the case to the 
United States Court of Appeals for Veterans Claims (CAVC).  
The Secretary filed an unopposed Motion for Remand of the 
issue denied in this case in light of the enactment of 
Veterans Claims Assistance Act of 2000 (VCAA), (now codified 
at 38 U.S.C.A. §§ 5100 et. seq. (West 2002)).  In a December 
2000 order, the Court granted the Secretary's motion for 
Remand and vacated the Board's December 1999 decision.

In July 2002, the Board granted the appellant's attorney's 
June 2002 motion to withdraw as representative.  The 
appellant has not designated another representative.


FINDINGS OF FACT

1.  The appellant's service consisted of a period of active 
duty for training.

2. The appellant's psychiatric disorder was not manifested 
during active duty for training and is not in any way shown 
to be related to the appellant's active duty for training.



CONCLUSION OF LAW

A neuropsychiatric disorder to include schizophrenia and 
depression was not incurred in or aggravated during active 
duty training. 38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, CAVC remanded this case to the Board for 
consideration of the VCAA.  The VCAA, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that the appellant was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the rating decision, Statement of the Case, the 
Supplemental Statement of the Case, the December 2000 CAVC 
order, and multiple notice letters of record.  Given that the 
efforts by the RO to assist the appellant with the 
development of facts pertinent to his claim in this case were 
thorough and consistent with the requirements of the newly 
enacted statutory and regulatory provisions regarding the 
VA's duty to assist him, the Board finds that the appellant's 
appeal will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board has expressly 
considered whether the claim requires any additional 
examination or medical opinion, and notes that there is 
considerable medical evidence of record. Furthermore, the 
Board finds that the RO has made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file, to include multiple attempts to obtain 
service records from the Department of the Army and Army 
National Guard.  Additionally, the appellant was offered an 
opportunity to submit additional evidence in support of his 
claim.  As such, the Board has determined that the evidence 
of record is sufficient to fairly decide the claim, and that 
obtaining additional evidence would unduly burden VA with no 
benefit flowing to the appellant.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the appellant are to be avoided).  The 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the appellant of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits. 

The appellant contends that he was diagnosed with a 
psychiatric condition during his training at Fort Jackson, 
was prescribed medication, and has been ill since service.  
He maintains that he is entitled to service connection for 
his psychiatric disorder.  

Generally service connected compensation benefits are 
benefits provided by the VA to veterans who performed "active 
service."  "Active military, naval, and air service" is 
defined as active duty, any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty for training 
(INACDUTRA) during which the individual was disabled or died 
from an injury incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The definition of 
INACDUTRA has been amended; however, this does not affect the 
veteran's claim.  The presumptive period for service 
connection for psychoses, in accordance with 38 C.F.R. 
§§ 3.307 and 3.309, does not apply to the one year following 
completion of active duty for training.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The appellant's NGB Form 22 reflects that the appellant 
served on active duty for training a period of 5 weeks and 
was discharged with an Honorable discharge by reason of 
"Miscellaneous-General Trainee (Trainee Discharge 
Program)".  An October 1996 National Personnel Records 
Center report indicates that the appellant did not perform 
any active duty other than active duty for training.  Because 
the appellant is contending that he is entitled to service 
connection for psychiatric disorder, he must demonstrate that 
the disorder was incurred during or aggravated during the 
period he served on active duty for training to establish 
that he is entitled to VA compensation benefits.

Review of the claims folder suggests the possibility that 
some of the appellant's service medical records could not be 
obtained for review.  The appellant's May 1976 Army National 
Guard enlistment physical examination medical history report 
reflects that the appellant reported that he had had 
depression or excessive worry and nervous trouble.  However, 
there was no psychiatric diagnosis noted and the psychiatric 
clinical evaluation was normal.  The RO requested all 
hospital reports and outpatient treatment reports during the 
appellant's period of active duty for training from the U.S. 
Army Hospital at Fort Jackson.  In a March 1999 response, the 
headquarters of Fort Jackson Medical Department Activity 
advised that they had no records of treatment of the 
appellant.  Thus, there is no evidence of a diagnosis of a 
psychiatric disorder during service.

Private medical records dated from 1993 to 1996 indicate that 
the appellant was admitted to private forsenic facility in 
Louisiana in 1990 following a plea of not guilty by reason of 
insanity in conjunction to murder charges against him and 
have been treated for schizophrenia.  An October 1996 
examination report indicates that according to the history 
provided by the appellant and his mother, the appellant began 
experiencing command hallucinations around the age of 15 or 
16 and that the appellant joined the National Guard, but was 
discharged in a few weeks time due to worsening of his mental 
illness.  It was noted that the appellant was placed in a 
detention center in 1977 for auto theft and received 
treatment for psychosis from "CLSH" during March 1977.  The 
current diagnostic impressions included chronic paranoid 
schizophrenia, in acute exacerbation, rule out recurrent 
major depression, and personality disorder, not otherwise 
specified with antisocial, dependent, and passive-aggressive 
features.

An April 1997 letter from the State of Louisiana Department 
of Health and Hospitals disclosed that the appellant's record 
was destroyed in September 1996 in accordance with policy.

Based on the evidence of record, the Board finds that the 
appellant has not submitted any evidence, other than his own 
contentions, demonstrating a relationship between a neurosis, 
or any other psychiatric disorder, and his 1976 period of 
active duty for training.  While the appellant has made 
reference to psychiatric treatment he reportedly received in 
1976 at Fort Jackson, a search by the Department of the Army 
Medical services at Fort Jackson produced no records of any 
such treatment.  Additionally, the Board finds that the 
October 1996 statement by a private psychiatrist -- 
indicating that the appellant reported that the his mental 
illness worsened during National Guard service -- is not 
competent medical evidence of a nexus between current 
psychiatric disorder and disease in service.  There is no 
indication the private physician reviewed the appellant's 
service records.  The reliance of the private physician on 
the history that the appellant provided does not transform 
that history into medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Finally, the Board notes that the 
private psychiatrist did not provide a medical opinion that 
the appellant's current psychiatric disorder was due to his 
active duty for training.

In several letters of record, the appellant reported that he 
had received psychiatric medication prior to service and was 
discharged for medical reasons to include a preexisting 
medical condition, but that he was not diagnosed with a 
mental illness until service.  However, despite being given 
the opportunity, the appellant has not presented any credible 
evidence to support his claim that a psychiatric disorder is 
related to service.  The appellant is not show to have any 
medical expertise and his opinion as to the etiology of his 
psychiatric disorder is not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).  Consequently, in 
view of the absence of any competent, credible evidence of a 
relationship, the preponderance of the evidence is against 
the appellant's claim for service connection.  Thus, the 
claim is denied.


ORDER

Entitlement to service connection for a nervous disorder to 
include schizophrenia and depression is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

